Citation Nr: 1713458	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  08-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) related to military sexual trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for PTSD.  The Board has re-characterized the claim as it appears on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was scheduled to appear at the Des Moines RO in April 2009 for a videoconference hearing with a Veterans Law Judge.  However, the Veteran failed to appear for that hearing.  The Veteran has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. §20.704(d) (2016).

This matter was remanded by the Board in December 2011, November 2013, and again in March 2015 for further development.  This matter has returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record reveals that the claim must again be remanded.  

The Board notes that with regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma, the present case, which involves allegations of a personal assault (the alleged sexual assault of the Veteran by a male soldier in the barracks), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5 of the VA Adjudication Procedures Manual (M21-1), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that § 3.304(f)(5) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, review of the record reflects that the Veteran has not been sufficiently apprised of 38 C.F.R. § 3.304(f)(5) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has she been provided a list of those alternative sources from which she could submit evidence to help substantiate the stressor incident.  With regard to VA's duty to notify, the Veteran was sent a letter dated in October 2006.  The Board notes, however, that the notice sent to the Veteran in October 2006, and all subsequent VCAA notice letters regarding PSTD due to military sexual trauma, did not comply with the requirements set forth in 38 C.F.R. § 3.304(f)(5).  Therefore, a remand is necessary in this case to cure the procedural defect.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran the notice required by 38 C.F.R. § 3.304 (f)(5) for claims of service connection based on an in-service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of her claim, or to advise VA of the potential source or sources of evidence other than her service records, or evidence of behavioral changes that might constitute independently verifiable credible supporting evidence of her purported in-service stressors.  The Veteran must be provided with specific examples of corroborating alternative evidence. 

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Develop the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma, in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the VA Adjudication Procedures Manual Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5.  In this respect, request from the Veteran, with a copy to her representative, that she provide as much detail as possible regarding the alleged incident, to include any other evidence corroborating the incident.  The Veteran must also be invited to submit statements from former service comrades or others who might help establish the occurrence of the alleged personal assault.

3.  Any additional action deemed necessary for independent verification of the alleged personal assault stressor must be accomplished.  If the search for corroborating information leads to negative results, this must be documented in the claims file.

4.  Thereafter, arrange for the examiner who conducted the June 2016 examination, if available, to prepare an addendum opinion, and if deemed necessary, conduct a new examination of the Veteran. 

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to whether:

a.  It is at least as likely as not (i.e., a 50 percent or better probability) the currently diagnosed PTSD (or any identified psychiatric disorder) is etiologically related to active military service, including, in particular, her claimed military sexual trauma.

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and her representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




